Pee Curiam,
The 6th section of the Act of February 21, 1873, P. L. 147, authorizes the Commissioners of Sewickley Water Works to fix and change a schedule of water rents, and collect the same from the owners or occupants of the premises where the water is used, “ and for this purpose they may appoint a collector, and issue their warrant to him to collect the same by levy and sale, in like manner as other taxes, of any property on the premises or elsewhere, belonging to the owner or occupant.” This law does not make water rents a lien upon real estate, and if there is any other act making them a lien it has not been called to our attention. Certainly the act of April 5, 1844, extending the provisions of the Act of February 23, 1824, P. L. 18, to Allegheny county does not give them a lien, for it expressly provides that they “ shall not be considered as coming within the provisions of the act.” Nor does the Act of May 22, 1895, P. L. 111, apply, for that relates only to taxes against land. The section of the act of 1873, above quoted, does not give all the remedies for the collection of water rents that are given for the collection of taxes, but only the specific remedy expressly mentioned. It differs materially from the acts construed in the cases cited in the appellants’ brief.
The decree is affirmed and the appeal dismissed at the costs of the appellants.